Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 11-10-21 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the proximal end part remaining at a substantially fixed elevation with respect to the sea bed when the sea level rises and falls, the distal end part 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how the first axis of rotation can rotate about the framework with respect to a second axis of rotation in that the first axis of rotation is not a physical tangible object that can be made to rotate with respect to another object.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 7-10 and 12-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,400,745 to Saxby et al.
Referring to claim 1, Saxby et al. discloses a device for rearing aquaculture animals at sea comprising, a framework provided to be placed on a sea bed – see at 29,31 in figure 6, at least one rearing enclosure – at 10, internally delimiting a volume for receiving aquaculture animals – see figures 1-5, a connection – at 21, connecting the at least one rearing enclosure to the 
Referring to claim 2, Saxby et al. further discloses the at least one rearing enclosure comprises several rearing enclosures located one above the other – see at 10 in figures 3-4, each connected to the framework by a connection – see at 21, permitting a rotation of the several rearing enclosures with respect to the framework about at least one substantially horizontal axis of rotation – see axis aligned with item 21 and the connection of the components – at 21-31 would permit the enclosure – at 10 to rotate in the body of water about the axis aligned with item 21 as seen in figures 1-6, all of the rearing enclosures being connected to the float device – at 28 – see figures 1-6.
Referring to claim 3, Saxby et al. further discloses the flexible connection – at 23,30, directly connects the uppermost rearing enclosure – at 10, to the float device – see figures 1-6.
Referring to claim 7, Saxby et al. further discloses a limiting device – at 36,38, that connects the uppermost rearing enclosure – at 10, to the framework – see figures 1-6, limiting downward travel of the rearing enclosures – see figures 1-6. 
Referring to claim 8, Saxby et al. further discloses a limiting device – at 36,38, that connects one of the rearing enclosures – at 10, to the framework – see figures 1-6, limiting upward travel of the rearing enclosures – see figures 1-6.

Referring to claim 10, Saxby et al. further discloses the connection – at 21, permits a rotation of the at least one rearing enclosure – at 10, about a first, substantially horizontal axis of rotation – axis aligned with item 21 as seen in figures 1-6, and a rotation of the first axis of rotation – aligned with item 21, and about a second axis of rotation substantially parallel to the first axis of rotation such that the first axis of rotation effectively rotates with respect to said framework about the second axis of rotation– see axis aligned with item 38 in figure 5 where the first axis and item 21 are capable of rotating about the axis aligned with item 38.
Referring to claim 12, Saxby et al. further discloses the at least one rearing enclosure – at 10, comprises a substantially flat lower bottom – see bottom of 10, parallel to the first and second axes of rotation – see at 21 and 38 in figure 5.
Referring to claim 13, Saxby et al. further discloses the float device comprises a string of floats – at 35,36,28, mounted one after the other along a flexible link – at 18 – see figures 1-6, a lower end of which is secured to the flexible connection – at 23,30 – see via items 21,38 in figures 1-6.
Referring to claim 14, Saxby et al. further discloses an assembly comprising a plurality of rearing devices as detailed in claim 1 – see the rejection of claim 1 detailed earlier in this paragraph of this office action and see the plurality of rearing devices in figures 1-6, wherein the 
Referring to claim 15, Saxby et al. discloses a method for rearing aquaculture animals at sea, comprising installing at least one rearing device according to claim 1 – see the rejection of claim 1 detailed earlier in this paragraph of this office action, the method comprising, positioning the at least one framework of the at least one rearing device on a sea bed – see figures 1-6, and choosing the length of the at least one flexible connection – at 23,30 and connection of 23 to 38, of the at least one rearing device such that the at least one float device – at 28, when the at least one flexible connection – at 23,30, is vertically tensioned, is located in the intertidal zone – see figures 1-6.
Referring to claim 16, Saxby et al. further discloses installing several devices according to claim 1 at sea – see figures 1-6, the method comprising, placing the frameworks of the rearing devices on the tidal zone at different respective levels – see items 10 at different levels in figures 1-6, and choosing the length of the flexible connections – at 23,30 and connection of 38 to 23, of the rearing devices so that, when the flexible connections of the rearing devices are vertically tensioned, the float devices – at 35,36,28, of the rearing devices are located substantially at the same level – see figures 1-6.
Referring to claims 17 and 18, Saxby et al. further discloses the limiting device comprises a flexible link – see at 36 in figures 1-6.
Referring to claim 19, Saxby et al. further discloses the framework is a rigid structure – see at 29 in figure 6.

Referring to claim 21, Saxby et al. further discloses each rearing enclosure – at 10, is directly connected to said framework by a dedicated connection – at 21, distinct from the connection dedicated to the other rearing enclosures – at 10 – see figure 4.
Referring to claim 22, Saxby et al. further discloses each rearing enclosure – at 10, has a substantially flat lower bottom – see figure 4.
Referring to claim 23, Saxby et al. further discloses the float device – at 28, transfers an incline variation from top to bottom and from bottom to top to the enclosure – at 10, when the sea rises and falls, such that the aquaculture animals slide over the lower bottom – see figures 1-6 where the float is at least capable of performing the functional/intended use limitations claimed in that the float will rise and fall which effects the position and movement of the enclosure(s) during use.
Referring to claim 24, Saxby et al. further discloses each rearing enclosure – at 10, is directly connected to said framework by a dedicated connection – at 21, distinct from the connection dedicated to the other rearing enclosures – at 10 – see figure 4, a distal end part of each rearing enclosure, opposite the proximal end part, being connected to the float device – at 28 – see figures 1-6, the proximal end part remaining at a substantially fixed elevation with respect to the sea bed when the sea level rises and falls – see at least capable of performing these functional/intended use limitations in figures 1-6, the distal end part following the sea level when the sea level rises and falls – see at least capable of performing these functional/intended use limitations in figures 1-6.

Referring to claim 26, Saxby et al. further discloses the rearing enclosures – at 10, are completely separated from one another – see figures 3-4, an empty space extending between two rearing enclosures – at 10, located one above the other – see figures 3-4.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 2 above, and further in view of U.S. Patent No. 5,007,377 to Muench.
Referring to claim 4, Saxby et al. further does not disclose each rearing enclosure, is directly connected by an intermediate connection to the rearing enclosure immediately above it and/or to the rearing enclosure immediately below it. Muench does disclose each rearing enclosure, is directly connected by an intermediate connection – see direct contact and .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 2 above, and further in view of U.S. Patent No. 4,704,990 to Moxham.
Referring to claim 5, Saxby et al. further discloses the rearing enclosures – at 10, are connected by intermediate connections – at 18, but does not disclose the rearing enclosures are connected to one another by intermediate connections comprising a rigid member and hinges of the rear enclosures to the rigid member. Moxham does disclose the rearing enclosures – at 1, are connected to one another by intermediate connections comprising a rigid member – at 4, and hinges – at 10, of the rearing enclosures to the rigid member – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the hinged connection of Moxham, so as to yield the predictable result of allowing for the enclosures to move into different orientations/positions as desired during use.
Referring to claim 6, Saxby et al. as modified by Moxham further discloses the hinges are configured to permit a pivoting of the rearing enclosures relative to the rigid member – see at 1,4,10 in figure 4 of Moxham. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the hinged connection of Moxham, so as to yield the predictable result of allowing for the enclosures to move into different orientations/positions as desired during use.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. as applied to claim 10 above, and further in view of U.S. Patent No. 7,341,021 to Cortinas et al.
Referring to claim 11, Saxby et al. does not disclose the connection comprises at least one connection member of the connecting rod type, mounted pivoting on the at least one rearing enclosure about the first axis of rotation and mounted pivoting on the framework about the second axis of rotation. Cortinas et al. does disclose the connection – at 18, comprises at least one connection member of the connecting rod type – see the drawing figure, mounted pivoting on the at least one enclosure – at 1, about the first axis of rotation – at the connection of 1 to 18 as seen in the drawing figure, and mounted pivoting on the framework – at 17, about the second axis of rotation – see the connection of 17 and 18 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the connection member of Cortinas et al., so as to yield the predictable result of making the device more durable for repeated use.

Response to Arguments

6.	Applicant’s claim amendments dated 11-10-21 obviates the claim objections to claim 1 detailed in the last office action dated 6-9-21.
	Applicant’s claim amendments dated 11-10-21 obviates the 35 U.S.C. 112(b) rejections of claims 5 and 12 detailed in the last office action dated 6-9-21.
	Applicant’s claim amendments and remarks/arguments dated 11-10-21 does not overcome the 35 U.S.C. 112(b) rejections of claim 10 as detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claim 1, the Saxby et al. reference US 5400745 discloses a connection – at 21, connecting the at least one rearing enclosure to the framework – see figures 1-6, permitting a rotation of the at least one rearing enclosure with respect to the framework about at least one substantially horizontal axis of rotation – see axis aligned with item 21 and the connection of the components – at 21-31 would permit the enclosure – at 10 to rotate in the body of water about the axis aligned with item 21 as seen in figures 1-6, and a float device – at 28, in that the connection as related to the framework and rearing enclosure provides for movement of the components in the body of water during use and since item 21 is a flexible component being a rope and since the connection, framework and rearing enclosure are not integrally formed, movement of the rearing enclosure during use would provide for rotation of enclosure when forces from waves and currents cause movement of the enclosure. 
	Regarding the prior art rejections of claim 2, Saxby et al. discloses at least one rearing enclosure comprises several rearing enclosures located one above the other – see at 10 in figures 
	Regarding the prior art rejections of claims 3-26, applicant relies upon the same argument with respect to parent claims 1-2 discussed earlier. 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643